DETAILED ACTION
Claims 1 and 3-20 are currently pending. 
Claim 2 has been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/27/2021, with respect to the Bresch reference have been fully considered and are persuasive. Specifically, Applicant argues that the sum of differences cited in the Final Office Action mailed 08/26/2021 fails to teach the application of a displacement field as required by the claim language. Examiner agrees. Displacement fields are known in the art and one of ordinary skill in the art would not understand the transformation as taught by Bresch to rely on the application of a displacement field. Therefore the rejection under Bresch is withdrawn and the claims are allowed herein. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The scanning device as described in [0107].
The computing device as described in [0106]. 
in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes this discussion is for clarity of the record, no rejections are appropriate. 

Allowable Subject Matter
Claims 1 and 3-20 are allowed. 
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
determining an updated fully convolutional network by applying a displacement field for registering the first image and the second image on one or more of a voxel-by-voxel or a pixel-by-pixel basis, and optimizing a similarity metric associated with spatially transforming the first image to match the second image, wherein the similarity metric is a measure of similarity between at least the spatially transformed first image and the second image, and wherein, one or more values of the fully convolutional network are adjusted to optimize the similarity metric; 
Krebs (US 2019/0205766) teaches the development of a diffeomorphic convolutional network for image registration. However, Krebs fails to apply a displacement field as required by the claim. Rather, Krebs determines displacements and separately outputs a displacement field and a velocity field and a separate warped image, the displacement field is not used for determining a fully convolutional network as required by the claim. See Krebs [0070-75].
Claims 3-13 depend from claim 1 and are therefore also allowed. 

Regarding claim 14, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
determine an updated fully convolutional network by applying a displacement field for registering the first image and the second image on one or more of a voxel-by-voxel or a pixel-by-pixel basis, and optimizing a similarity metric associated with spatially transforming the first image to match the second image, wherein the similarity metric is a measure of similarity between at least the spatially transformed first image and the second image, and wherein, one or more values of the fully convolutional network are adjusted to optimize the similarity metric; 
Krebs (US 2019/0205766) teaches the development of a diffeomorphic convolutional network for image registration. However, Krebs fails to apply a displacement field as required by the claim. Rather, Krebs determines displacements and separately outputs a displacement field and a velocity field and a separate warped image, the displacement field is not used for determining a fully convolutional network as required by the claim. See Krebs [0070-75].
Claims 15-16 depend from claim 14 and are therefore also allowed. 



Regarding claim 18, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
determine an updated fully convolutional network by applying a displacement field for registering the first image and the second image on one or more of a voxel-by-voxel or a pixel-by-pixel basis, and optimizing a similarity metric associated with spatially transforming the first image to match the second image, wherein the similarity metric is a measure of similarity between at least the spatially transformed first image and the second image, and wherein, one or more values of the fully convolutional network are adjusted to optimize the similarity metric; 
Krebs (US 2019/0205766) teaches the development of a diffeomorphic convolutional network for image registration. However, Krebs fails to apply a displacement field as required by the claim. Rather, Krebs determines displacements and separately outputs a displacement field and a velocity field and a separate warped image, the displacement field is not used for determining a fully convolutional network as required by the claim. See Krebs [0070-75].
Claims 19-20 depend from claim 18 and are therefore also allowed. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666